Citation Nr: 1523268	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, right upper extremity.

3.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, left upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

6.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling for the period prior to November 5, 2012, and as 70 percent disabling thereafter.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in October 2012.  Upon remand, a February 2013 rating decision granted entitlement to a total disability evaluation based on individual unemployability (TDIU).  Accordingly, that issue is no longer before the Board.  

As will be discussed in more detail below, the Board finds there has not been substantial compliance with all the October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

With regard to the claims for entitlement to increased evaluations for peripheral neuropathy of the right and left upper and lower extremities and entitlement to an increased evaluation for PTSD, the Board finds that the October 2012 remand directives were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication of the remaining claims.

The October 2012 remand directed the AOJ to obtain outstanding treatment records from the North Charleston Vet Center from December 2009 to present and to provide the Veteran an appropriate VA examination to assess the severity of his peripheral neuropathy of the upper and lower extremities. 

While the AOJ requested records from the North Charleston Vet Center and the Veteran submitted a letter from his Vet Center therapist, the specified treatment records have not been obtained.  As Vet Center records are considered federal records for duty to assist purposes, on remand the AOJ must either obtain the records or make a formal finding that further efforts to obtain the records would be futile.  Dunn v. West, 11 Vet. App. 462, 466 (1998) (stating Vet Centers are considered VA facilities for the purposes of the duty to assist).

A review of the record reveals that the Veteran was not provided a VA examination to assess the nature and severity of his right and left upper and lower extremity peripheral neuropathy.  Accordingly, a remand to afford the Veteran a VA examination is necessary.  

Additionally, VA treatment records in August 2013 and September 2012 noted that the Veteran received private treatment for his diabetes and that his VA physicians would defer to his private doctor in managing the Veteran's blood sugar levels.  Private treatment records have not been associated with the record.  Accordingly, on remand reasonable efforts must be made to obtain any private treatment records related to the issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder any updated VA treatment records from October 2013 to present.

2.  With any necessary assistance from the Veteran, obtain any records from December 2009 to present from the North Charleston Vet Center.  

If the records from the North Charleston Vet Center are unavailable and further attempts to obtain those records would be futile, enter a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records related to the issues on appeal.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained, the RO must inform the Veteran (1) of the identity of the records sought, (2) what steps were taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later submitted, the claim may be readjudicated.

4.  Schedule the Veteran for an appropriate VA examination to assess the severity of his peripheral neuropathy of the upper and lower extremities.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests and studies should be performed.

The examiner must specifically identify any nerve involved in the Veteran's right and left upper and lower extremity peripheral neuropathy in accordance the rating criteria.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  For the Veteran's lower extremity peripheral neuropathy, the examiner should indicate whether there is foot dangle or drop.  For the Veteran's upper and lower extremities the examiner should indicate whether there is any muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered.

5.  Then, after conducting any additional development warranted, to include providing contemporaneous examinations for the conditions on appeal if warranted based on the evidence obtained upon remand, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period to respond.  Then return the claims to the Board as warranted.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

